Motion granted; Abatement Order filed June 2, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00092-CV
                                   ____________

           KENSINGTON COMMONS PARTNERS LP, Appellant

                                         V.

        FEMINA FIT, INC. AND RICHARD D. WILLIAMS, Appellee


                    On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-DCV-241510A

                    CONTINUING ABATEMENT ORDER

      On March 29, 2022 we abated this appeal and referred the dispute to
mediation. On May 26, 2022, the parties filed an agreed motion requesting that we
continue the abatement of this appeal to allow more time for mediation. That
motion is GRANTED.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until June 30, 2022. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.

                                   PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Wilson.